 
EXHIBIT 10.28
 
AMENDMENT NO. 1 to EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amendment No. 1, dated as of June 18, 2010 (this “Amendment”), to the
Executive Employment Agreement, dated as of January 1, 2008 (the “Agreement”),
is made by and between Scivanta Medical Corporation, a Nevada corporation (the
“Company”), and Thomas S. Gifford (the “Executive”).
 
WHEREAS, the Company and the Executive desire to modify the Agreement for the
mutual benefit of both parties;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
undertakings and representations contained herein, and intending to be legally
bound thereby, the Company and the Executive agree as follows:
 
4.  The modifications of the Agreement herein will be effective as of February
1, 2010 and will remain in effect for the duration of the Agreement unless
further modified in writing by the parties hereto.
 
5.  The following new paragraph is hereby added at the end of Section 7 of the
Agreement:
 
Effective February 1, 2010, the Company shall pay the Executive an annual base
salary of $200,000.  The Company will increase the Executive’s annual base
salary to the original $275,000 per annum upon raising sufficient capital that
will provide the Company the ability to pay the original base salary of
$275,000.
 
6.  Other than as specifically modified in this Amendment, all other terms,
conditions and covenants of the Agreement shall remain in full force and effect
as written.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
June 18, 2010.
 

   
SCIVANTA MEDICAL CORPORATION
       
By: 
/s/  David R. LaVance
 
Name: 
David R. LaVance
 
Title: 
President and Chief Executive Officer
         
THOMAS S. GIFFORD
         
/s/  Thomas S. Gifford
   
Thomas S. Gifford


 

--------------------------------------------------------------------------------

 